Citation Nr: 1530426	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  14-06 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right knee strain, to include as secondary to service-connected degenerative arthritis of the left knee.

2.  Entitlement to an initial compensable evaluation for injury to left hand, 4th ring finger.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from July 1962 to December 1962 and August 1963 to July 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for finger injury 4th-left hand and assigned a noncompensable evaluation effective December 9, 2011, and denied service connection for right knee strain.   

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) and the records in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claim for service connection for a right knee strain, the Veteran last underwent a VA examination in July 2012.  The examiner concluded that the Veteran's current right knee strain was at least as likely as not proximately due to or the result of the Veteran's service connected condition.  The examiner stated that the Veteran had a well-documented left knee repair and service relation, but no trauma is evident to the right knee, the examination showed "DJD changes but per x-ray and clinical exam no beyond those changes associated with occupational and age related changes."  An addendum report was then submitted a couple weeks later, where the examiner indicated that there was a correction to the VA examination report.  The examiner stated that the findings described with relation to the right knee were less likely than not secondarily due to the left knee.  He explained that changes described clinically and through x-ray findings were not beyond those associated with age and occupational-related issues.  However, while the examiner provided an opinion regarding secondary service connection, he failed to provide an opinion regarding direct service connection.  Also, the examiner's rationale is inadequate.  The examiner mentions "changes described clinically and through x-ray findings," but provides no further rationale and also provides no rationale for his opinion regarding secondary service connection.  In light of the foregoing, the Board finds that the July 2012 VA examination and addendum opinion are inadequate.  A new examination is necessary on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

The Veteran also underwent a VA examination for his service-connected injury to left hand, 4th ring finger in July 2012.  The examiner's findings included no limitation of motion or evidence of painful motion for any fingers or thumbs, and that the Veteran was able to perform repetitive-use testing without any additional limitation of motion.  There was no gap between any fingertips and palmar crease or between the thumb pad and fingers.  The examiner also found no functional loss or functional impairment.   In his February 2014 VA Form 9, the Veteran stated that he is unable to straighten his left ring finger completely.  Also, in the August 2014 VA Form 646, the Veteran's representative indicated that the Veteran experiences pain when bending his finger.  While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted; in light of the Veteran's allegations of a worsening of his condition, the Board finds that a contemporaneous VA examination is warranted to determine the current severity of the Veteran's service-connected injury to left hand, 4th ring finger.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); see also Snuffer v. Gober, 10 Vet. App. 400 (1997). 

In addition, all updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records from the VA St. Louis Health Care System and all associated clinics, for the period since April 2015, as well as for any other VA facility identified by Veteran.

2.  Schedule the Veteran for a VA joints examination to determine the nature and etiology of his current right knee strain.  The entire claims file must be reviewed by the examiner in conjunction with the examination, and the examiner should state that such was accomplished.  A complete medical history should be elicited.  All indicated tests and studies, including radiological testing, should be conducted.  Any testing deemed warranted should be accomplished.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed right knee disability is, a) related to the Veteran's active duty service; or was b) caused or aggravated (permanently increased in severity) by the Veteran's service-connected degenerative arthritis of the left knee. 

The opinion provider should cite to the medical and competent lay evidence of record in the claims file, including the Veteran's statements, and MUST explain the rationale for the opinions given.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and current level of severity of his service-connected injury to left hand, 4th ring finger.  All indicated studies, including radiological testing, should be conducted.  The entire claims folder must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


